EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 13, delete the number “2” and replace this number with the number - - 1 - -.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the preliminary amendment filed on 5/16/2019.  In relation to the patentability of claims 1 and 15, the prior art of record does not disclose or suggest, inter alia, the steps of:
computing a fasting blood glucose target function that is based upon at least the first glycaemic risk measure thereby obtaining an updated target fasting blood glucose level that is between the minimum target fasting blood glucose level and the maximum target fasting blood glucose level; and 
adjusting the long acting insulin medicament dosage based upon the updated target fasting blood glucose level, wherein the first data structure further comprises an indication as to when the subject is to inject the long acting insulin medicament dosage, and the method further comprises: 
the fasting blood glucose target function is based upon at least the first glycaemic risk measure and a second glycaemic risk measure, wherein the first glycaemic risk measure and the second glycaemic risk measure are each independently: (i) the total glucose level variability observed across the plurality of glucose measurements, (ii) the variability in the plurality of fasting glucose levels calculated from the plurality of glucose measurements, (iii) the minimum glucose measurement observed in the plurality of glucose measurements, (iv) a rate of change in an insulin sensitivity factor calculated using the plurality of glucose measurements and the second data set, or (v) a basal adherence score over the time course that is computed by dividing (a) a number of insulin medicament injection events that were taken by the subject when dictated by the basal insulin medicament dosage regimen by (b) a total number of basal insulin medicament injection events dictated by the basal insulin medicament dosage regimen in the time course.
The examiner notes that for matters concerning searching and interpretation of the pending claims, the term “glycaemic” has been considered a synonym of “glycemic”.  In relation to the examiner’s search, the most relevant prior art reference found is Duke et al. (US 2011/0313674; hereinafter “Duke”).  Concerning the first glycaemic risk measure and the second glycaemic risk measure, a closer review of Duke indicates that this reference does not disclose risk measure (iii) [the minimum glucose measurement] and risk measure (v) [a basal adherence score] as disclosed in claims 1 and 15 of this application.  Duke discloses adherence criteria in claims 35 and 36 and supports these two claims with general definitions of the term “adherence”, “adherence event”, “violation event”, and “adherence criterion” in paragraphs 0031 to 0035.  However, the reference offers no explicit disclosure of “basal adherence” as defined in claims 1 and 15 of this application.  Particularly, claims 1 and 15 of this application disclose a “basal adherence score over the time course that is computed by dividing (a) a number of insulin medicament injection events that were taken by the subject when dictated by the basal insulin medicament dosage regimen by (b) a total number of basal insulin medicament injection events dictated by the basal insulin medicament dosage regimen in the time course.”  Duke does not disclose or suggest a basal adherence score as defined in independent claims 1 and 15.  Therefore, claims 1, 3-8, 10, and 13-19 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783